Citation Nr: 1413291	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

By way of an April 2011 rating decision, the RO increased the Veteran's initial disability rating to 30 percent for his PTSD.

In March 2011, the Veteran requested a hearing before a decision review officer (DRO).  However, in a November 2011, the Veteran indicated that he no longer wanted such a hearing.  Thus, the hearing is deemed withdrawn.

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Houston.  A transcript of that proceeding is associated with the Veteran's claims file.

After this matter was last adjudicated by the RO, the Veteran submitted various VA treatment records pertaining to the matters on appeal.  However, by a March 2012 statement, the Veteran waived his right to have those documents first reviewed by the agency of original jurisdiction.  Thus, they are properly before the Board to consider in the first instance.





FINDINGS OF FACT

1. The Veteran's PTSD is manifested throughout the appeal period by disturbed sleep, anger, irritability, anxiety, mild memory loss, and some self-isolation.  It is not manifested by occupational and social impairment with reduced reliability and productivity.

2. Throughout the entire appeal period, the Veteran had had bilateral hearing loss manifested by no worse than Level V hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1) , 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter dated November 2009.  The content of this notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that she needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103 (2013).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file. All other post-service treatment records and reports identified by the Veteran have also been obtained. The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

The Veteran has been afforded separate examinations for his bilateral hearing loss and PTSD on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the September 2009 VA examinations are adequate for the purpose of evaluating the Veteran's PTSD and bilateral hearing loss, as both involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the respective disabilities on appeal. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence. The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has considered whether staged ratings are appropriate for either disability on appeal.  As will be discussed in greater detail below, neither disability warrants a staged rating as neither disability has significantly changed throughout the appeal period.

A. PTSD

The Veteran's PTSD is currently evaluated as 30 percent disabling throughout the appeal period, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this diagnostic code,  a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the DSM-IV.  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turning to the record, in September 2009, the Veteran received treatment at the Houston VA Medical Center (VAMC).  There, a depression screen was negative.  The Veteran did not report little interest or pleasure in doing things.  The Veteran also did not report feeling down, depressed, or hopeless.  Additionally, a PTSD screen was also negative.  The Veteran reported having no nightmares.  The Veteran also stated that he did not feel numb or detached from others.

The Veteran was afforded a VA examination for PTSD in September 2010 in conjunction with his claim.  During the examination, the Veteran reported that he was first married in 1971 for about eight to ten years.  He stated that marriage ended because of his alcohol use.  The Veteran has two children from that marriage, but does not maintain a close relationship with those children.  He did specify that he does have occasional contact with those children.  The Veteran subsequently remarried and has been married to his current wife for over 25 years.  The Veteran told the examiner that he and his current wife had some difficulties due to his drinking.  However, the Veteran specified that their relationship had improved as the Veteran stopped drinking.  The Veteran raised two of his stepchildren and reported a good relationship with his stepchildren and step grandchildren.  

The Veteran noted that he does not have many friends.  But, the Veteran does have one friend that he occasionally confides in and whom he has coffee with.  The Veteran attends religious service once or twice per month.  The Veteran also retired after spending 35 years at the same employer.  The Veteran did office work there.  

The examiner described the Veteran as appropriately groomed and dressed.  The examiner also stated that the Veteran's thought processes were logical and goal directed and there was no evidence of hallucinations or delusions.   The Veteran's mood was described as euthymic and his affect was mood congruent.  

As a result of the examination, the Veteran was assigned a GAF score of 70, which denotes some mild symptoms such as depressed mood and mild insomnia, but generally functioning pretty well with some meaningful interpersonal relationships.  See DSM-IV.  The examiner explained that the Veteran is generally good functioning in all areas.  The examiner noted that while the Veteran does experience some social isolation, the Veteran does retain one close friend, along with a longstanding marriage to his second wife.

Further, at his March 2012 hearing before the undersigned, the Veteran discussed symptomatology relevant to the issue on appeal.  The Veteran testified that he often experiences nightmares which, in addition to his sleep apnea, cause the Veteran difficulty sleeping.  Transcript at p. 3.  The Veteran also reported continued marital problems with his current wife.  Id.  The Veteran also discussed having some memory problems, like forgetting why he is using the refrigerator.  Id at p. 5. Finally, the Veteran noted that he generally dislikes being around people.  Id at p. 8.

In considering the overall evidence of record, the exhibited psychiatric symptoms do not result in occupational and social impairment sufficient to support an initial evaluation in excess of 30 percent at any point.  The evidence of record does not indicate that the Veteran exhibits symptomatology such as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation or mood, or difficulty in maintaining effective work and social relationships.  Despite some marital problems, the Veteran reports that he is still married to his wife of over thirty years.  Additionally, the Veteran reported having at least one close friend who he confides in and drinks coffee with and maintains a close, personal friendship with.

While the Veteran does exhibit some short-term memory loss in the form of forgetting why he is using the refrigerator, see Hearing transcript at p. 5, the Board finds that the evidence, as a whole, does not indicate that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  Indeed, as discussed above, the Veteran continues to maintain close personal relationships.  Further, upon clinical evaluation, the Veteran was assigned a GAF score of 70, which indicates only mild symptomatology associated with the Veteran's PTSD.  The Veteran has also continued attending religious services about two times per month.  Finally, the Board notes that the Veteran worked for approximately 35 years for the same employer and there is no indication that his PTSD significantly impaired his ability to work.  

In reaching this decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased initial evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 30 percent evaluation.  Therefore, an initial evaluation in excess of 30 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Bilateral Hearing Loss

The Veteran's bilateral hearing loss is rated under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.   See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. 

Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2013).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2013).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Audiometric testing with respect to the Veteran's bilateral hearing loss was performed at his September 2010 VA examination.  On the September 2010 VA examination, pure tone thresholds, in decibels, were as follows:



1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10
55
60
55
Left Ear
25
70
70
65

Decibel average was 45 in the right ear and 58 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  

For the right ear, a pattern of exceptional hearing loss was not shown during this examination, and thus, the Board will not use Table Via for evaluating the level of hearing loss in the Veteran's right ear.  See 38 C.F.R. § 4.86.  The results under Table VI equated to Level I hearing acuity for the right ear.  See 38 C.F.R. § 4.85.

For the left ear, a pattern of exceptional hearing loss was shown during the September 2010 examination.  In the left ear, the pure tone threshold is below 30 decibels at 1000 Hertz.  Moreover, in that ear, the pure tone threshold is 70 decibels or greater at 2000 Hertz.  This results in a Level II hearing acuity under Table VI and a Level IV hearing acuity under Table VIa. Per 38 C.F.R. § 4.86(b), the highest numeral is to be used by the rating specialist.  In this case, Level IV hearing acuity under Table VIA is higher and will be utilized here.  Moreover, under 38 C.F.R. § 4.86(b), that numeral will be elevated to the next higher Roman numeral.  Thus, for the Veteran's left ear, a Level V hearing acuity is assigned.

Utilizing those results, a right ear Level I hearing acuity and a left ear Level V hearing acuity results in a noncompensable evaluation.  See Table VII.

Although the Veteran argues that a higher rating during this period is warranted, the evidence of record does not indicate that a compensable rating is appropriate here.  As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  This is also true despite the fact that the Veteran is required to use hearing aids.  See Hearing Transcript at p. 8; June 2011 VA Treatment Record.

In reaching this decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation, as the evidence of record does not show that the criteria for a compensable rating has been met.  Therefore, an initial compensable evaluation is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 55 (1990).

C. Additional Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD or his bilateral hearing loss.  The Veteran's PTSD is manifested by impairment in social and occupational functioning.  The Veteran's bilateral hearing loss is manifested by decreased ability to hear.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not claim and the record does not suggest that the Veteran is unemployable due solely to service-connected PTSD or his bilateral hearing loss.  Although retired, there is no suggestion in the record that PTSD or bilateral hearing loss would markedly interfere with his ability to obtain employment, should he seek it.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities adjudicated above.





ORDER

Entitlement to an increased initial disability rating for PTSD, currently rated as 30 percent disabling is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


